DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a dialysis system comprising: a handheld personal device including a memory storing a peritoneal dialysis prescription and a processor configured to receive at least two of (i) data indicative of a dialysis fluid type, (ii) data indicative of a dialysis fluid volume, or (iii) patient weight data, use the peritoneal dialysis prescription and the at least two of the dialysis fluid type, the dialysis fluid volume, or the patient weight data to determine a dialysis dwell time for a dialysis dwell of a cycle of a peritoneal dialysis therapy specified by the peritoneal dialysis prescription for a patient, the dialysis dwell time corresponding to a time to achieve at least one of (a) a specified ultrafiltration removal level for the cycle, (b) a urea removal level for the cycle, or (c) a creatinine removal level for the cycle, and transmit, via a network, at least one message including the dwell time and the at least two of the dialysis fluid type, the dialysis fluid volume, or the patient weight data; a server communicatively coupled to the handheld personal device via the network, the server being configured to receive the at least one message including the dwell time and the at least two of the dialysis fluid type, the dialysis fluid volume, or the patient weight data, use the dwell time and the at least two of the dialysis fluid type, the dialysis fluid volume, or the patient weight data for tracking progress of the peritoneal dialysis therapy, receive a change to the peritoneal dialysis prescription, and transmit a change message to the handheld personal device that is indicative of the change to the peritoneal dialysis therapy, wherein the handheld personal device is configured to communicate the change message for subsequent treatments of the peritoneal dialysis therapy, as recited in independent claim 2, a device for peritoneal dialysis treatments comprising: a handheld housing; processor and memory located within the housing, the memory storing a peritoneal dialysis prescription; a reader included within the housing and in communication with the processor, the reader configured to read a marking displayed on a dialysis fluid container to acquire solution data concerning at least one of a dialysis fluid type or a dialysis fluid volume from the marking; a transceiver included within the housing and in electrical communication with the processor, the transceiver configured to receive patient data from a medical sensor; wherein the processor operating with the memory and the reader and/or the transceiver is configured to use at least two of the dialysis fluid type, the dialysis fluid volume, or the patient data to determine a dialysis dwell time for a dialysis dwell of a cycle of a peritoneal dialysis therapy for a patient, the dialysis dwell time corresponding to a time to achieve at least one of (a) a specified ultrafiltration removal level for the cycle, (b) a urea removal level for the cycle, or (c) a creatinine removal level for the cycle, transmit, via a network, at least one message including the dwell time and the at least two of the dialysis fluid type, the dialysis fluid volume, or the patient data, and receive, via the network, a change message indicative of a change to the peritoneal dialysis prescription; and an output interface carried by the housing and configured to display the change message for the peritoneal dialysis prescription, as recited in independent claim 14, and a dialysis system comprising: a handheld personal device including a processor configured to receive at least two of (i) data indicative of a dialysis fluid type, (ii) data indicative of a dialysis fluid volume, or (iii) patient weight data, use the at least two of the dialysis fluid type, the dialysis fluid volume, or the patient weight data to determine a dialysis dwell time for a dialysis dwell of a cycle of a peritoneal dialysis therapy for a patient, the dialysis dwell time corresponding to a time to achieve at least one of (a) a specified ultrafiltration removal level for the cycle, (b) a urea removal level for the cycle, or (c) a creatinine removal level for the cycle, and transmit, via a network, at least one message including the dwell time and the at least two of the dialysis fluid type, the dialysis fluid volume, or the patient weight data; a server communicatively coupled to the handheld personal device via the network, the server being configured to receive the at least one message including the dwell time and the at least two of the dialysis fluid type, the dialysis fluid volume, or the patient weight data, use the dwell time and the at least two of the dialysis fluid type, the dialysis fluid volume, or the patient weight data for tracking progress of the peritoneal dialysis therapy, receive a change to the peritoneal dialysis therapy, and transmit a change message to the handheld personal device that is indicative of the change to the peritoneal dialysis therapy, wherein the handheld personal device is configured to communicate the change message for subsequent treatments of the peritoneal dialysis therapy, as recited in independent claim 19, in combination with the other recited features of the claims.

The closest prior art found during extensive searching was Mastalli, et al. (US 2009/0187139 A1), which discloses using dialysis fluid volume for determining dialysis dwell time of a single cycle of dialysis therapy (figure 3, ¶ 0011, 0026, 0030).  Mastalli however fails to teach or suggest a dialysis system comprising: a handheld personal device including a memory storing a peritoneal dialysis prescription and a processor configured to receive at least two of (i) data indicative of a dialysis fluid type, (ii) data indicative of a dialysis fluid volume, or (iii) patient weight data, use the peritoneal dialysis prescription and the at least two of the dialysis fluid type, the dialysis fluid volume, or the patient weight data to determine a dialysis dwell time for a dialysis dwell of a cycle of a peritoneal dialysis therapy specified by the peritoneal dialysis prescription for a patient, the dialysis dwell time corresponding to a time to achieve at least one of (a) a specified ultrafiltration removal level for the cycle, (b) a urea removal level for the cycle, or (c) a creatinine removal level for the cycle, and transmit, via a network, at least one message including the dwell time and the at least two of the dialysis fluid type, the dialysis fluid volume, or the patient weight data; a server communicatively coupled to the handheld personal device via the network, the server being configured to receive the at least one message including the dwell time and the at least two of the dialysis fluid type, the dialysis fluid volume, or the patient weight data, use the dwell time and the at least two of the dialysis fluid type, the dialysis fluid volume, or the patient weight data for tracking progress of the peritoneal dialysis therapy, receive a change to the peritoneal dialysis prescription, and transmit a change message to the handheld personal device that is indicative of the change to the peritoneal dialysis therapy, wherein the handheld personal device is configured to communicate the change message for subsequent treatments of the peritoneal dialysis therapy, as recited in independent claim 2, a device for peritoneal dialysis treatments comprising: a handheld housing; processor and memory located within the housing, the memory storing a peritoneal dialysis prescription; a reader included within the housing and in communication with the processor, the reader configured to read a marking displayed on a dialysis fluid container to acquire solution data concerning at least one of a dialysis fluid type or a dialysis fluid volume from the marking; a transceiver included within the housing and in electrical communication with the processor, the transceiver configured to receive patient data from a medical sensor; wherein the processor operating with the memory and the reader and/or the transceiver is configured to use at least two of the dialysis fluid type, the dialysis fluid volume, or the patient data to determine a dialysis dwell time for a dialysis dwell of a cycle of a peritoneal dialysis therapy for a patient, the dialysis dwell time corresponding to a time to achieve at least one of (a) a specified ultrafiltration removal level for the cycle, (b) a urea removal level for the cycle, or (c) a creatinine removal level for the cycle, transmit, via a network, at least one message including the dwell time and the at least two of the dialysis fluid type, the dialysis fluid volume, or the patient data, and receive, via the network, a change message indicative of a change to the peritoneal dialysis prescription; and an output interface carried by the housing and configured to display the change message for the peritoneal dialysis prescription, as recited in independent claim 14, and a dialysis system comprising: a handheld personal device including a processor configured to receive at least two of (i) data indicative of a dialysis fluid type, (ii) data indicative of a dialysis fluid volume, or (iii) patient weight data, use the at least two of the dialysis fluid type, the dialysis fluid volume, or the patient weight data to determine a dialysis dwell time for a dialysis dwell of a cycle of a peritoneal dialysis therapy for a patient, the dialysis dwell time corresponding to a time to achieve at least one of (a) a specified ultrafiltration removal level for the cycle, (b) a urea removal level for the cycle, or (c) a creatinine removal level for the cycle, and transmit, via a network, at least one message including the dwell time and the at least two of the dialysis fluid type, the dialysis fluid volume, or the patient weight data; a server communicatively coupled to the handheld personal device via the network, the server being configured to receive the at least one message including the dwell time and the at least two of the dialysis fluid type, the dialysis fluid volume, or the patient weight data, use the dwell time and the at least two of the dialysis fluid type, the dialysis fluid volume, or the patient weight data for tracking progress of the peritoneal dialysis therapy, receive a change to the peritoneal dialysis therapy, and transmit a change message to the handheld personal device that is indicative of the change to the peritoneal dialysis therapy, wherein the handheld personal device is configured to communicate the change message for subsequent treatments of the peritoneal dialysis therapy, as recited in independent claim 19.  Moreover, the missing claimed elements from Mastalli are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these missing elements in an embodiment in the Mastalli disclosure because it does not describe using at least two of the dialysis fluid type, the dialysis fluid volume, or the patient data to determine a dialysis dwell time for a dialysis dwell cycle of a dialysis therapy for a patient, receive a change in dialysis therapy and display a change message.  Therefore, these features are not obvious because none of the prior art teaches or suggests a dialysis system comprising: a handheld personal device including a memory storing a peritoneal dialysis prescription and a processor configured to receive at least two of (i) data indicative of a dialysis fluid type, (ii) data indicative of a dialysis fluid volume, or (iii) patient weight data, use the peritoneal dialysis prescription and the at least two of the dialysis fluid type, the dialysis fluid volume, or the patient weight data to determine a dialysis dwell time for a dialysis dwell of a cycle of a peritoneal dialysis therapy specified by the peritoneal dialysis prescription for a patient, the dialysis dwell time corresponding to a time to achieve at least one of (a) a specified ultrafiltration removal level for the cycle, (b) a urea removal level for the cycle, or (c) a creatinine removal level for the cycle, and transmit, via a network, at least one message including the dwell time and the at least two of the dialysis fluid type, the dialysis fluid volume, or the patient weight data; a server communicatively coupled to the handheld personal device via the network, the server being configured to receive the at least one message including the dwell time and the at least two of the dialysis fluid type, the dialysis fluid volume, or the patient weight data, use the dwell time and the at least two of the dialysis fluid type, the dialysis fluid volume, or the patient weight data for tracking progress of the peritoneal dialysis therapy, receive a change to the peritoneal dialysis prescription, and transmit a change message to the handheld personal device that is indicative of the change to the peritoneal dialysis therapy, wherein the handheld personal device is configured to communicate the change message for subsequent treatments of the peritoneal dialysis therapy, as recited in independent claim 2, a device for peritoneal dialysis treatments comprising: a handheld housing; processor and memory located within the housing, the memory storing a peritoneal dialysis prescription; a reader included within the housing and in communication with the processor, the reader configured to read a marking displayed on a dialysis fluid container to acquire solution data concerning at least one of a dialysis fluid type or a dialysis fluid volume from the marking; a transceiver included within the housing and in electrical communication with the processor, the transceiver configured to receive patient data from a medical sensor; wherein the processor operating with the memory and the reader and/or the transceiver is configured to use at least two of the dialysis fluid type, the dialysis fluid volume, or the patient data to determine a dialysis dwell time for a dialysis dwell of a cycle of a peritoneal dialysis therapy for a patient, the dialysis dwell time corresponding to a time to achieve at least one of (a) a specified ultrafiltration removal level for the cycle, (b) a urea removal level for the cycle, or (c) a creatinine removal level for the cycle, transmit, via a network, at least one message including the dwell time and the at least two of the dialysis fluid type, the dialysis fluid volume, or the patient data, and receive, via the network, a change message indicative of a change to the peritoneal dialysis prescription; and an output interface carried by the housing and configured to display the change message for the peritoneal dialysis prescription, as recited in independent claim 14, and a dialysis system comprising: a handheld personal device including a processor configured to receive at least two of (i) data indicative of a dialysis fluid type, (ii) data indicative of a dialysis fluid volume, or (iii) patient weight data, use the at least two of the dialysis fluid type, the dialysis fluid volume, or the patient weight data to determine a dialysis dwell time for a dialysis dwell of a cycle of a peritoneal dialysis therapy for a patient, the dialysis dwell time corresponding to a time to achieve at least one of (a) a specified ultrafiltration removal level for the cycle, (b) a urea removal level for the cycle, or (c) a creatinine removal level for the cycle, and transmit, via a network, at least one message including the dwell time and the at least two of the dialysis fluid type, the dialysis fluid volume, or the patient weight data; a server communicatively coupled to the handheld personal device via the network, the server being configured to receive the at least one message including the dwell time and the at least two of the dialysis fluid type, the dialysis fluid volume, or the patient weight data, use the dwell time and the at least two of the dialysis fluid type, the dialysis fluid volume, or the patient weight data for tracking progress of the peritoneal dialysis therapy, receive a change to the peritoneal dialysis therapy, and transmit a change message to the handheld personal device that is indicative of the change to the peritoneal dialysis therapy, wherein the handheld personal device is configured to communicate the change message for subsequent treatments of the peritoneal dialysis therapy, as recited in independent claim 19, in combination with the other recited features of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626